                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


KRISTEN CHASTAIN,

                           Plaintiff,

v.                                             CIVIL ACTION NO. 2:19-cv-00090

BOSTON SCIENTIFIC CORPORATION,

                           Defendant.


                    MEMORNANDUM OPINION AND ORDER

      Pending is Defendant Boston Scientific Corporation’s Motion to Dismiss with

Prejudice, filed May 7, 2019. [ECF No. 8]. In the Motion, defendant seeks dismissal

of plaintiff’s case with prejudice because she improperly filed her action directly into

the MDL after the court had ended this procedure. Plaintiff has not responded to the

motion.

      In light of the absence of a response from plaintiff and for reasons appearing

to the court, the court ORDERS that Defendant Boston Scientific Corporation’s

Motion to Dismiss with Prejudice [ECF No. 8] is GRANTED to the extent defendant

seeks dismissal and is otherwise DENIED. This case is dismissed without prejudice

and stricken from the docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                        ENTER:        June 11, 2019
